Citation Nr: 0938615	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  09-16 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether the Veteran is competent for the purpose of the 
receipt of direct payment of Department of Veterans Affairs 
disability compensation benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The Veteran had active military service from July 1964 to 
June 1972 and from May 1974 to September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of the Des Moines, 
Iowa, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that found the Veteran to be incompetent for the 
purpose of the receipt of direct payment of VA disability 
compensation benefits.  


FINDING OF FACT

The Veteran is not competent to manage his own funds without 
limitation.  


CONCLUSION OF LAW

The Veteran is not competent for the purpose of receiving 
direct payment of his VA benefits.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.353 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).

However, the VCAA is inapplicable to competency cases, in 
essence, because it applies to claims filed under Chapter 51 
of Title 38, United States Code.  This case, like all 
competence cases, is subject to the provisions of Chapter 55 
of Title 38.  See Sims v. Nicholson, 19 Vet. App. 453, 456 
(2006) (an applicant for restoration of competency is not 
seeking benefits under chapter 51, but, rather, is seeking a 
decision regarding how his benefits will be distributed under 
chapter 55).  Hence, compliance with the VCAA is not 
required.  

Analysis

The Veteran contends that the RO made a mistake by concluding 
that he is incompetent for the purpose of receiving direct 
payment of VA benefits.  He asserts that he has demonstrated 
that he is capable of properly managing his own funds.  

The issue of whether or not a veteran is competent to receive 
direct payment of VA benefits is controlled by 38 C.F.R. § 
3.353(a) which provides that a mentally incompetent person is 
one who because of injury or disease lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation.  

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities. Determinations relative to incompetency should 
be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  38 C.F.R. § 3.353(c).

The Board notes that there is a presumption in favor of 
competency.  Where reasonable doubt arises regarding a 
beneficiary's mental capacity to contract or to manage his or 
her own affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d).

The record reveals that a 100 percent disability rating has 
been in effect since March 2006, for the Veteran's service-
connected major depressive disorder.  He has also been 
diagnosed with a pathological gambling disorder.  In response 
to the March 2007 rating that initially proposed finding the 
Veteran to be incompetent to manage his VA compensation 
benefits, the Veteran responded that he agreed with the 
determination and had no objection.  Subsequently, in March 
2008, he expressed disagreement with the May 2007 rating 
decision that found him to be incompetent.  

During a videoconference hearing held before the undersigned 
Veterans Law Judge in August 2009, the Veteran testified that 
he was responsible and did not have any problems.  He stated 
that he was aware of the amount of his monthly expenses and 
he was capable of paying his bills.  In support of his claim, 
he submitted a May 2008 statement from a treating 
psychiatrist, Gregory Hotsenpiller, M.D.  Dr. Hotsenpiller 
related that he had been treating the Veteran since July 
2007, and he had no evidence that he mishandled his money.  

However, the most probative evidence in the file concludes 
that the Veteran is not competent to handle his own financial 
affairs.  For example, a VA examination report dated in 
January 2007 concluded that the Veteran was not competent for 
VA purposes because he experienced obsessive and ritualistic 
behavior which included an obsession with gambling that 
resulted in his losing a significant amount of money he had 
made selling a home and failing to pay his own bills.  
Fiduciary field examinations in May 2007 and April 2008 also 
noted that the Veteran had had significant credit card debt, 
poor insight into his gambling problems and a desire to move 
to Las Vegas.  Both examiners concluded that he was not 
competent to manage his own funds.  

Additionally, VA treatment records dated from May 2007 to 
September 2007 note that the Veteran has a pathological 
gambling problem coupled with minimal insight into his 
addiction.  The reports indicate that the Veteran continues 
to gamble at the race track.  Significantly, the Board 
observes that some of these outpatients notes are 
electronically signed by Dr. Hotsenpiller.  In this regard, 
the Board also notes that Dr. Hotsenpiller began treating the 
Veteran after he was rated incompetent by VA and his funds 
were being managed by the fiduciary at that time.  Hence, his 
statement relating to his not having evidence that the 
Veteran mismanaged his funds is of limited probative value.  

Consequently, the Board finds that the most probative 
evidence shows that the Veteran is not competent to manage 
his own funds without limitation.  Moreover, a finding of 
incompetency is consistent with the 100 percent rating for 
the Veteran's service-connected psychiatric disorder.  
Accordingly, the Board concludes that the Veteran is not 
competent for the purpose of receiving direct payment of his 
VA benefits.  


ORDER

The Veteran is not competent to manage his own financial 
affairs without limitation.  Direct payment of VA benefits is 
denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


